UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4004


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DEMETRIUS L. SITTON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:09-cr-00574-HMH-2)


Submitted:   October 12, 2010             Decided:   November 1, 2010


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Bradley Bennett, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant. William Jacob Watkins, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Demetrius     L.    Sitton     appeals   his   sentence         to   forty

months in prison and three years of supervised release after

pleading    guilty    to     possessing       counterfeit     ten    dollar     Federal

Reserve Notes with intent to defraud, in violation of 18 U.S.C.

§§ 2,    472    (2006),    and     making     counterfeit     one    hundred        dollar

Federal Reserve Notes with intent to defraud, in violation of 18

U.S.C.    § 471     (2006).            Sitton’s   attorney    has    filed     a    brief

pursuant       to   Anders        v.    California,     386   U.S.       738    (1967),

asserting, in his opinion, there are no meritorious grounds for

appeal but raising the issue of whether the district court erred

in sentencing Sitton to forty months in prison and three years

of supervised release.             Sitton was notified of his right to file

a pro se supplemental brief but has not done so.                     We affirm.

               We review a sentence for abuse of discretion.                    Gall v.

United States, 552 U.S. 38, 51 (2007).                   The first step in this

review requires us to ensure that the district court committed

no significant procedural error, such as improperly calculating

the guideline range, failing to consider the 18 U.S.C. § 3553(a)

(2006) factors, or failing to adequately explain the sentence.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                            We

then    consider    the    substantive        reasonableness        of   the   sentence

imposed, taking into account the totality of the circumstances

and giving “due deference to the district court’s decision.”

                                             2
Gall, 552 U.S. at 51.           On appeal, we presume that a sentence

within     a   properly     calculated       guideline    range   is   reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

               We   have   reviewed    the    record     and   conclude   that   the

district court did not err or abuse its discretion in sentencing

Sitton, and his sentence is reasonable.                  Neither party objected

to   the   presentence       report,    and    the     district   court   properly

calculated Sitton’s advisory guideline range was thirty-three to

forty-one months in prison based on a total offense level of

thirteen and criminal history category VI.                      His offense level

included a two-level reduction for acceptance of responsibility,

which was the maximum reduction applicable for his offense level

under U.S. Sentencing Guidelines Manual § 3E1.1 (2008).                          The

probation officer recommended a sentence at the high end of the

guideline range based on Sitton’s criminal history.

               As the district court pointed out, Sitton had twenty

criminal history points, when only thirteen were needed for the

highest criminal history category.               Sitton requested a sentence

at the low end of his guideline range, noting he had cooperated

immediately and had taken responsibility.                      The district court

considered the sentencing factors under 18 U.S.C. § 3553(a) and

the guidelines as advisory only, and reasonably determined a

sentence of forty months in prison followed by three years of

supervised release was appropriate in Sitton’s case.

                                         3
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore    affirm     the    district    court’s     judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.        If the client requests that a petition be

filed,    but    counsel   believes     that     such   a   petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in   the    materials

before    the    court   and   argument     would   not     aid   the   decisional

process.

                                                                          AFFIRMED




                                        4